Title: To George Washington from William Stephens Smith, 17 April 1783
From: Smith, William Stephens
To: Washington, George


                        
                            Sir
                            Dobbs Ferry 17 April 1783
                        
                        This morning arrived at this Post the Schooner Lively from Nantucket laden with articles agreeable to a pass
                            inclosed given by George Gardner Justice of Peace. The master says he is bound to the army on a trading voyage—my orders
                            still existing in full force I do not consider myself at liberty to permit her to pass upon the proposed business—I have
                            therefore desired Captn Frye of the New Hampshire troops to take possession of her and proceed to Head Quarters for
                            instructions.
                        The Laws of the State of New York will not operate against her or her Cargo unless the articles are Landed
                            for the boundaries of the different Counties run to the river expressly on either side without including it so that the
                            offence (if any) must be considered in a military point of view and be acted upon accordingly if this had not been the
                            Case I should not have troubled your Excellency with it but referred the matter to a Justice of Peace in this district.
                        Inclosed is a Copy of a Letter from Captain Stapleton with my answer respecting a communication with
                            Elizabethtown—not being officially informed of the Settlement of the peace I was not at liberty to give any encouragement
                            upon the Subject therefore considered myself obligated to answer as to an Enemy. I have the honor to be with most perfect
                            Respect Your Excellency’s Most Obedient Humble Servant
                        
                            W.S. Smith Lt Colo.
                        
                     Enclosure
                                                
                            
                                Sir
                                Head Quarters April 15. 1783
                            
                            The Commander in Chief sends the Bearer with a Letter for Mr Livingston to your post, not knowing it
                                would be forwarded if sent by way of Elizabeth town.
                            I request to know, for his Excellency’s information, if Letters in future may be sent to Elizabeth town
                                for Philadelphia, as it will save much trouble & delay. I have the honor to be Sir Your Most Obedient Servant 
                            
                                Jno. Stapleton
                                Dy Adjt Genl
                            
                        
                        
                     Enclosure
                                                
                            
                                Sir
                                Dobbs Ferry 15 April 1783
                            
                            I have received yours of this date. I am not authoriz’d to decide upon the question with respect to an
                                intercourse with Elizabeth town any further than as this Post is the one agreed upon by our respective Commanders in
                                Chief I should conceive it a deviation from the path of propriety should any other be attempted without the Consent of
                                each being previously obtained.
                            I shall forward to His Excellency General Washington a copy of your Letter and communicate his sentiments
                                on the subject if necessary. I have the honor to be Sir Your Most Obedt Servt
                            
                                W.S. Smith Lt Colo.
                            
                        
                        
                    